DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 08/19/2020, 10/05/2020, 11/25/2020, and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 contains a limitation indicating that the raw material comprises refining agents “for a water content of 0.01-0.08 wt%. It is unclear if this limitation is meant to indicate that the batch material necessarily has this water content in order to fall within the metes and bounds of the claim, or if the presence of a refining agent is sufficient for raw materials to fall within the claim scope, and the water content is an intended result of the refining agent presence. Claim 5 is further indefinite because it calls for refining “agents”, plural, and it is not clear if a raw material batch containing only one refining agent from the presented list would read on the claim. For purposes of examination on merits, the claim is interpreted as indicating that a refining agent selected from those of claim 5 is what is needed to meet the instant claim limitations. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ratzel (US 2016/0075597).
	Regarding claim 1, Ratzel teaches a process for producing a flat transparent glass ceramic article comprising first forming a melting; rolling a green glass pane therefrom, and polishing and thereafter ceramizing the glass (see claim 3). Rolling is a hot shaping process leading to two oppositely arranged flat surfaces. Ratzel does not specify “waviness” of a glass surface in terms of μm. However, Ratzel teaches that the glass is polished to maximize the smoothness (reduce the roughness) of the surface (see paragraph 0016 and paragraph 0039, forming a desired surface texture), and that subsequent ceramization does not alter the smooth surface (see paragraph 0042). This is a teaching that polishing to a desired smoothness is resultant in the result effective variable of smoothness being tailored to a desired outcome. As such, one of ordinary skill in the art would have recognized that smoothness (lack of waviness) could be increased as desired, and as such a waviness of less than μm is rendered obvious by the Ratzel teachings. Each claim limitation is thus met by the teachings of the prior art of record, and claim 1 is obvious and not patentably distinct. 
	Regarding claim 2, Ratzel teaches that polishing/smoothing can be carried out on both opposite glass surfaces (see paragraph 0040). 
	Regarding claim 6, as discussed above, Ratzel teaches hot shaping by rolling. 
	Regarding claim 7, Ratzel teaches that the polishing step is performed by using a rotating polishing disc that is moved back and forth along a track or tracks. In this situation in which a the disc is moved back and forth over the same track, the disc is moved through overlapping tracks, and this limitation of the instant claim 7 is met by the Ratzel teachings. 
	Regarding claim 8, Ratzel teaches the use of polishing paste comprising diamond oxide (see paragraph 0015). This is a loose abrasive in the paste. 
	Regarding claim 9, Ratzel teaches a polishing step; polishing necessarily involves removing material from peak (incline) portions and leaving material remaining in valley portions. 
	Regarding claim 10, Ratzel teaches ceramization in a furnace (see paragraph 0041), indicating batch kiln ceramizing. The glass pane is necessarily placed on a support during this process. 
	Regarding claim 11, during ceramization, one of the two opposing surfaces of the glass plane can necessarily be considered a “first surface,” and as such, Ratzel teaches a process wherein a first surface is on a smooth support. 
Regarding claim 12, during ceramization, one of the two opposing surfaces of the glass plane can necessarily be considered a “first surface,” and as such, Ratzel teaches a process wherein a first surface is not on a smooth support. 
	Regarding claim 13, as discussed above, Ratzel teaches a polishing step that necessarily removes material only from peak (wave incline) portions of the first surface. Ratzel further teaches smoothing as a result effective variable, and as such would suggest to one of ordinary skill in the art a step of processing the surface to a maximum roughness of 0.5 μm. 	 
10.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ratzel (US 2016/0075597) in view of Ruedinger et al (US 2012/0108414).
	Regarding claim 3, the claim differs from Ratzel as applied above because while Ratzel indicates that the glass used to form the inventive glass ceramic article can be an aluminosilicate glass, it does not specify a lithium aluminosilicate glass for ceramization. However, it would have been obvious to one of ordinary skill in the art to modify Ratel in view of Ruedinger et al in order to use a lithium aluminosilicate glass for said glass ceramic because Ruedinger teaches a similar glass ceramic article that is in the form of a plate used for cooktop surfaces, and teaches that lithium aluminosilicate glasses can be used for the starting glass material (see claims 1 and 7). One of ordinary skill would have had motivation to use the Ruedinger glass in the Ratzel glass ceramic article because Ruedinger provides a more detailed teaching as to compositional features a cooktop glass ceramic plate should have. Thus one would have been motivated to apply the Ruedinger teachings so as to have a fully described glass for use therewith. One would have had a reasonable expectation of success in the modification because Ratzel and Ruedinger are each drawn to glass ceramic articles used in equivalent applications. Each limitation of instant claim 3 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 4, the lithium aluminosilicate glass taught by Ruedinger meets each compositional limitation of said claim (see claim 8, wherein each compositional range of Ruedinger falls within or significantly overlaps the corresponding range of the instant claim). 
	Regarding claim 5, Ruedinger teaches that the inventive glass comprises fluorine (see claim 8). 
Regarding claim 14, as discussed above, Ratzel teaches a process for producing a glass ceramic article, and article made by said method, wherein the article has two oppositely arranged flat surfaces, and wherein routine optimization and experimentation with the polishing process taught by Ratzel would lead to a smooth surface having a waviness parameter of 500 μm or less. Ratzel in view of Ruedinger et al teaches a glass ceramic that is compositionally equivalent to that of the instant claims. The resultant glass ceramic article is thus structurally and compositionally equivalent to that of instant claim 14. Ratzel does not specify the transmittance of the inventive article through a 4 mm thickness at the wavelengths of instant claim 14. However, the equivalent glass ceramic taught by Ratzel would necessarily also have equivalent transmittance properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Each limitation of claim 14 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 15, the Ratzel in view of Ruedinger et al glass ceramic is equivalent to that of the instant claims, and would therefore necessarily have a chemical resistance against attack from a material chosen from those listed in the instant claim.  
	Regarding claim 16, as discussed above, Ratzel teaches an equivalent method of producing a glass ceramic article to that of the instant claims, and through obvious modification in view of Ruedinger, said glass ceramic would have each compositional feature of instant claim 14. The equivalent processing of Ratzel would lead to an equivalent waviness in the article, and thus a waviness of 200 μm or less and a wavelength of 50-500 mm. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
11.	Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabel et al (US 2013/0224493). 
	Regarding claim 14, Gabel et al teaches a transparent lithium glass-ceramic material that has a transmittance through a 4 mm sample of greater than 0.75 at 400 nm, greater than 0.845 at 450 nm, greater than 0.893 at 550 nm, greater than 0.90 at 600 nm, and greater than 0.90 at 700 nm (see paragraph 0027). The glass ceramic is in the form of an article having two oppositely positioned flat surfaces (glass ceramic in the form of a sheet, see paragraph 0092). Gabel does not specify a waviness of one of the surfaces. However, Gabel teaches that the glass ceramic is smooth on all sides (see claim 32). This is an indication that roughness and waviness should be minimized in the inventive glass ceramic article. One of ordinary skill in the art would therefore have had motivation and enablement from the Gabel et al teachings to reduce waviness of the glass ceramic to increase smoothness. A waviness value of less than 500 μm is thus suggested by the prior art of record, and each limitation of instant claim 14 is met by the teachings of Gabel. The claim is thus obvious and not patentably distinct. 
	Regarding claim 15, the Gabel glass ceramic is equivalent to that of the instant claims, and would therefore necessarily have a chemical resistance against attack from a material chosen from those listed in the instant claim. 
	Regarding claim 17, the Gabel glass ceramic has a vitreous surface layer that is lithium-poor (see claim 32). 
	Regarding claim 18, the aforementioned Gabel surface layer has a thickness of 50-5000 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 19, Gabel teaches that the inventive article is used as a cooktop (see paragraph 0075). 
12.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gabel et al (US 2013/0224493) in view of Gabel et al (US 2012/0094079). 
	Regarding claim 20, the claim differs from Gabel et al ‘493 as applied above because Gabel et al ‘493 does not specify the surface area of the plates produced from the inventive glass ceramic. However, it would have been obvious to one of ordinary skill in the art to modify Gabel ‘493 in view of Gabel et al ‘079 in order to form a glass ceramic plate having an area greater than 0.7 m2. Gabel et al ‘079 teaches a similar glass ceramic used to form a plate for cooktops, and specifies lengths of 1-2 meters for said plates. This teaching would indicate to one of ordinary skill that these lengths could also be used for plates produced according to Gabel ‘493, as it is also drawn to a glass ceramic use for equivalent cooktop applications. The Gabel ‘079 lengths are of magnitudes such that surface areas of greater than 0.7 m2 are suggested thereby. One of ordinary skill would have had motivation to use the Gabel ‘079 plate size because Gabel ‘493 does not provide a quantitative teaching as to this aspect, and thus one would have been motivated to look to other teachings for this value. Each limitation of claim 20 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Conclusion
13.	No claim is allowed.
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW19 October 2022